Name: Commission Regulation (EC) No 433/2004 of 9 March 2004 repealing a number of decisions concerning the importation from third countries of animal by-products (Text with EEA relevance)
 Type: Regulation
 Subject Matter: international trade;  health;  animal product;  agricultural activity;  agricultural policy;  cooperation policy;  trade
 Date Published: nan

 Avis juridique important|32004R0433Commission Regulation (EC) No 433/2004 of 9 March 2004 repealing a number of decisions concerning the importation from third countries of animal by-products (Text with EEA relevance) Official Journal L 071 , 10/03/2004 P. 0005 - 0006Commission Regulation (EC) No 433/2004of 9 March 2004repealing a number of decisions concerning the importation from third countries of animal by-products(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Regulation (EC) No 807/2003(2), and in particular Articles 3 and 16 thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(3), as last amended by Commission Decision 2003/42/EC(4), and in particular Articles 10 and 13 thereof,Whereas:(1) Directive 72/462/EEC lays down rules on health and veterinary inspections concerning the importation of certain animals and their meat and meat products into the Community. That Directive provides the legal basis for the following Commission Decisions concerning the importation of certain animal products and by-products into the Community:- Decision 89/18/EEC of 22 December 1988 concerning the conditions of importation from third countries of fresh meat for purposes other than human consumption(5),- Decision 92/187/EEC of 28 February 1992 laying down the conditions which have to be complied with for importation of certain raw materials for the pharmaceutical processing industry, coming from certain third countries, which do not appear on the list established by Council Decision 79/542/EEC(6), and- Decision 92/183/EEC of 3 March 1992 laying down the general conditions to be complied with for the import of certain raw materials for the pharmaceutical processing industry, coming from third countries, which appear on the list established by Council Decision 79/542/EEC(7).(2) Directive 92/118/EEC lays down Community rules concerning animal and public health requirements governing trade in and the importation into the Community of certain products of animal origin. That Directive also provides the legal basis for the following Commission decisions:- Decision 94/143/EC of 1 March 1994 laying down the animal health requirements and the veterinary certification for the importation of serum from equidae from third countries(8),- Decision 94/309/EC of 27 April 1994 laying down the animal health requirements and the veterinary certification for the importation from third countries of certain petfoods and certain untanned edible products for pets, containing low-risk animal materials(9), as last amended by Decision 97/199/EC(10),- Decision 94/344/EC of 27 April 1994 laying down the animal health requirements and the veterinary certification for the importation from third countries of processed animal protein including products containing this protein intended for animal consumption(11), as last amended by Decision 97/198/EC(12),- Decision 94/435/EC of 10 June 1994 laying down the animal health requirements and the veterinary certification for the importation of pig bristles from third countries(13),- Decision 94/446/EC of 14 June 1994 laying down the requirements for the importation from third countries of bones and bone products, horns and horn products and hooves and hoof products, excluding meals thereof, for further processing not intended for human or animal consumption(14), as last amended by Decision 97/197/EC(15),- Decision 94/860/EC of 20 December 1994 laying down the requirements for the import from third countries of apiculture products for use in apiculture(16),- Decision 95/341/EC of 27 July 1995 concerning animal health conditions and the veterinary certification for imports of milk and milk-based products not intended for human consumption from third countries(17), as amended by Decision 96/106/EC(18),- Decision 96/500/EC of 22 July 1996 laying down the animal health requirements and the certification or official declaration for the import of game trophies of birds and ungulates not having undergone a complete taxidermy treatment from third countries(19),- Decision 97/168/EC of 29 November 1996 laying down the animal health requirements and the certification or official declaration for the import of hides and skins of ungulates from third countries(20),- Commission Decision 97/198/EC of 25 March 1997 laying down the animal health requirements and the veterinary certification for the import of processed animal protein from certain third countries which use alternative heat treatment systems and amending Decision 94/344/EC(21).(3) Directive 2002/33/EC(22) of the European Parliament and of the Council of 21 October 2002 amending Council Directives 90/425/EEC and 92/118/EEC as regards health requirements for animal by-products significantly amended those Directives, in particular in order to reduce their scope so that it only covered animal products intended for human consumption and pathogens.(4) All the Community rules on animal by-products not intended for human consumption are now provided for in Regulation (EC) No 1774/2002 of the European Parliament and of the Council(23).(5) Accordingly, in the interests of consistency and clarity of Community legislation, those various Commission Decisions on animal by-products not intended for human consumption which have as their legal basis Directives 72/462/EEC and 92/118/EEC should therefore be repealed.(6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1Decisions repealedDecisions 89/18/EEC, 92/187/EEC, 92/183/EEC, 94/143/EC, 94/309/EC, 94/344/EC, 94/435/EC, 94/446/EC, 94/860/EC, 95/341/EC, 96/500/EC, 97/168/EC and 97/198 are repealed.Article 2Entry into force and applicabilityThis Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply from 1 May 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 122, 16.5.2003, p. 36.(3) OJ L 62, 15.3.1993, p. 49.(4) OJ L 13, 18.1.2003, p. 24.(5) OJ L 8, 11.1.1989, p. 17.(6) OJ L 87, 2.4.1992, p. 20.(7) OJ L 84, 31.3.1992, p. 33.(8) OJ L 62, 5.3.1994, p. 41.(9) OJ L 137, 1.6.1994, p. 62.(10) OJ L 84, 26.3.1997, p. 44.(11) OJ L 154, 21.6.1994, p. 45.(12) OJ L 84, 26.3.1997, p. 36.(13) OJ L 180, 14.7.1994, p. 40.(14) OJ L 183, 19.7.1994, p. 46.(15) OJ L 84, 26.3.1997, p. 32.(16) OJ L 352, 31.12.1994, p. 69.(17) OJ L 200, 24.8.1995, p. 42.(18) OJ L 24, 13.1.1996, p. 34.(19) OJ L 203, 13.8.1996, p. 13.(20) OJ L 67, 7.3.1997, p. 19.(21) OJ L 84, 26.3.1997, p. 36.(22) OJ L 315, 19.11.2002, p. 14.(23) OJ L 273, 10.10.2002, p. 1.